Citation Nr: 1618370	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee meniscectomy with arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  It was last before the Board in August 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this issue.  Review of subsequent development reveals that it was not substantially compliant with the prior remand.  In this regard, the prior remand requested that the AOJ delineate specifically the basis(es) for the rating.  In this regard, the Board noted that the Veteran had a rating considered protected under DC 5257 pursuant to Murray v. Shinseki, 24 Vet. App. 420 (2011).  In the subsequent SSOC, the AOJ noted that it had assigned a noncompensable evaluation for the knee condition based on X-ray evidence of degenerative arthritis without painful or limited motion.  In light of the significant history regarding his knees, and that the Veteran is wheelchair bound due to his other knee (also service-connected), the findings contained in the December 2015 VA examination, as well as that this SSOC did not acknowledge that the current rating is 10 percent, the Board finds that the Veteran should be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the left knee disability on appeal; this specifically includes VA treatment records from the Houston VA Medical Center from October 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a VA orthopedic surgeon or similarly-qualified medical professional to ascertain the current nature and severity of his service-connected left knee meniscectomy with arthritis (if possible, this should be provided by an examiner different than the examiner who provided the December 2015 examination).  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee disability, noting their frequency and severity.  

The examiner should specifically address whether the Veteran had painful motion, any residual symptoms related to prior left knee meniscectomy, and whether this is instability in the knee.  For each found symtpoms, the examiner should thoroughly discuss the severity and functional impact of this symptom.   Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  In the SSOC, the AOJ should carefully discuss the specific basis for the rating(s) assigned to the left knee.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




